Case 1:19-cr-20706-UU Document 27 Entered on FLSD Docket 03/12/2020 Page 1 of 2



                           IJNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT O F FLO RIDA

                                CaseNo.19-CR-20706-Ungaro

 UM TED STATES OF A M ERICA

 VS.

 ALVARO ESTU ARDO COBAR BUSTAAtANTE ,

                      Defendant.
                                                    /

              STIPULATED FACTUAL PROFFER IN SUPPORT O F PLEA

       Ifthis matter were to proceed to trial, the Governmentwotlld prove the following facts

beyond a re% onable doubt. The Parties av ee thatthese facts, which do notinclude a11facts

known to the Govem m ent and the Defendant, ALVARO ESTUARDO                            COBAR
BUSTAM ANTE, are sum cientto prove the guilt of the Defendant of the above-referenced

Indictment:

       Co-conspiratortestim ony and corroborating evidence would show that during the tim e

period ofthe lndictment,the Defendantwasa directorofabank in Guatemala. ln thatposition,

theDefendanthadtheabilitytoreceivelargeam ountsofcash andplaceitintothebnnkingsystem

in away thatavoided certain banking dtcontrols,''regulationsand reporting x qtlirem ents, as well

asto store ormove large amotmtsofcash. n e Defendantoffered those servicesto individuals

heknew werenarcoticskaffkkersorotherswho had enrnedcashthrough othercrim inalactivities

orcorruption in Guatem alain an effortto assistthose individualsto laundertheirillegally earned

proceeds.




                                               1
Case 1:19-cr-20706-UU Document 27 Entered on FLSD Docket 03/12/2020 Page 2 of 2



         Co-conspiratortestimony and corroborating evidencesuch asrecordingswould show that,

 in orabout2019,the Defendantreceived cash thatwaspum orted to betheproceedsofnarcotics

tre cking and which cash needed to be moved to the United Statesin a clandestinem nnnerthat

llidthesom ce,ownership andcontrolofthem oney. TheDefendnntacceptedthecash and agreed

toconducttheEnancialkansactionbelievingthatm oneywastheproceedsofnarcoticstransactions

and believingthatthetransaction would assistthenarcoticstre ckers.

                                           ARIAN A FAJARDO ORSHAN
                                           UNITED STATES ATT    EY

Date: 3 '11.>                         By:
                                                     %



                                         W ALTER M .N ORKIN
                                         ASSISTANT UNITED S          TES AW ORNEY
                                                 t
                                                          ,'
Date: s1mï2.O                          By:                kz
                                          Bo     IE s.KLAPPER. sQ.
                                          DAXIELA posr x éso.
                                          A'rrroaxEvsFoR bEFENDAXT

D ate.
     .    3 -ul- no.                   By:
                                          ALVAR ESTUARDO COBAR BUSTAM ANTE
                                          D EFEN D AN T




                                             2
